Citation Nr: 1743963	
Decision Date: 09/15/17    Archive Date: 10/10/17

DOCKET NO.  13-18 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to increased ratings for generalized non-convulsive seizures, currently rated as 40 percent disabling prior to August 1, 2013, and as 20 percent disabling therefrom, to include whether the reduction from 40 percent to 20 percent effective August 1, 2013, was proper.

2.  Entitlement to increased ratings for posttraumatic stress disorder (PTSD), major depressive disorder, and alcohol dependence, currently rated as 30 percent disabling prior to February 25, 2011; 50 percent disabling from February 25, 2011, through June 3, 2013; and 70 percent disabling from June 4, 2013.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2005 to July 2006.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, and a May 2013 rating decision by the VA RO in Providence, Rhode Island.  This case is currently under the jurisdiction of the Providence, Rhode Island VA RO.

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Board remanded this case in September 2015.

Following issuance of the most recent supplemental statement of the case as to the matters on appeal, the Veteran submitted additional evidence to the Board and did not request initial Agency of Original Jurisdiction (AOJ) consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).

In this decision, the Board grants entitlement to a TDIU.  The AOJ will set an effective date for the grant of entitlement to a TDIU after determining the date on which the Veteran was last able to secure or follow a substantially gainful occupation due to his service-connected disabilities.  This preserves the Veteran's right to appeal the effective date awarded by the AOJ.  See DAV v. Secretary of Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 2003).


FINDINGS OF FACT

1.  The Veteran was provided adequate notice of a proposed reduction in his rating for generalized non-convulsive seizures in an April 2012 letter.

2.  The May 2013 rating decision, which was issued more than 60 days after the date of the April 2012 notification letter, effectuated the reduction in the Veteran's rating for generalized non-convulsive seizures from 40 percent to 20 percent, effective August 1, 2013.

3.  The evidence of record at the time of the May 2013 rating decision included an examination report disclosing improvement such that a 20 percent rating, and not a 40 percent rating, was warranted for the generalized non-convulsive seizures.

4.  For the rating period prior to August 1, 2013, the Veteran's generalized non-convulsive seizures were manifested in no worse than at least 1 major seizure in the last 6 months or 2 in the last year, or averaging at least 5 to 8 minor seizures weekly.

5.  For the rating period from August 1, 2013, the Veteran's generalized non-convulsive seizures were manifested in no worse than at least 1 major seizure in the last 2 years, or at least 2 minor seizures in the last 6 months.

6.  For the rating period prior to April 1, 2010, the Veteran's PTSD, major depressive disorder, and alcohol dependence manifested in no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

7.  For the rating period from April 1, 2010, to June 3, 2013, the Veteran's PTSD, major depressive disorder, and alcohol dependence manifested in no worse than occupational and social impairment with reduced reliability and productivity.

8.  For the rating period from June 4, 2013, the Veteran's PTSD, major depressive disorder, and alcohol dependence manifested in no worse than occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

9.  The evidence of record reflects that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The reduction of the rating for generalized non-convulsive seizures from 40 percent to 20 percent effective August 1, 2013, was proper, and the 40 percent rating is not restored.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.124a, Diagnostic Code 8911 (2016).

2.  The criteria for entitlement to increased ratings for generalized non-convulsive seizures, rated as 40 percent disabling prior to August 1, 2013, and as 20 percent disabling therefrom are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.4, 4.7, 4.124a, Diagnostic Code 8911 (2016).

3.  The criteria for entitlement to a rating of 50 percent, and no higher, for PTSD, major depressive disorder, and alcohol dependence are met for the period from April 1, 2010, to February 24, 2011.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.4, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).

4.  The criteria for entitlement to increased ratings for PTSD, major depressive disorder, and alcohol dependence, rated as 30 percent disabling prior to April 1, 2010; 50 percent disabling from April 1, 2010, through June 3, 2013; and 70 percent disabling from June 4, 2013, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.4, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).

5.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board grants the Veteran entitlement to a TDIU.  This represents a complete grant of the benefit sought on appeal as to that issue.  Thus, any deficiency in VA's compliance with the notification and assistance requirements as they pertain to that issue is deemed to be harmless error, and further discussion of VA's compliance with those duties as they relate to that issue is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As to the issue of whether the reduction from 40 percent to 20 percent effective August 1, 2013, was proper, rating reductions require special notice to the claimant prior to effectuation of the reduction.  See 38 C.F.R. § 3.105(e).  As is discussed more fully below, those notice requirements have been met in this case.

As to the other issues on appeal, VA's duty to notify was satisfied by a letter dated in August 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's VA treatment records, Vet Center treatment records, identified and available private treatment records, and Social Security disability records have been obtained and associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations as to his service-connected psychiatric disabilities in May 2011 and June 2013 and VA examinations as to his service-connected seizure disorder in August 2011, February 2013, and June 2015.  The examiners considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not alleged, nor does the record reflect, that his service-connected psychiatric disabilities have increased in severity since the June 2013 VA examination or that his service-connected seizure disorder has increased in severity since the June 2015 VA examination such that reexamination is required.  See 38 C.F.R. § 3.327; Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Rather, the Veteran contends only that higher disability ratings are warranted.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Compliance with Board Remand

As noted in the Introduction, the Board remanded this case in September 2015.  The September 2015 remand directed the AOJ to obtain records concerning the Veteran's Social Security disability benefits, obtain any outstanding relevant treatment records relating to the Veteran's service-connected psychiatric disabilities and service-connected seizure disability, and then readjudicate the appeal and issue a supplemental statement of the case, if warranted.  Pursuant to the September 2015 remand, the AOJ obtained and associated with the record the Veteran's Social Security disability records and updated VA treatment records, and then readjudicated the matters on appeal in a November 2015 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the September 2015 remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Other Due Process Considerations

Also as noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in May 2015.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his service-connected psychiatric and seizure disabilities.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claim adjudicated herein was identified by the Veteran or his representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott, 789 F.3d 1375; Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Legal Criteria - Disability Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in all claims for increased ratings.  Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Propriety of the Reduction in Rating for the Service-Connected Seizure Disability

Under 38 C.F.R. § 3.105(e), where a reduction in a rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating decision proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  The beneficiary must be notified of the contemplated action and furnished detailed reasons for the proposed reduction.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  In addition, a Veteran is entitled to a predetermination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of the notice of the proposed rating reduction.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(i)(1).

In this case, the reduction of the rating for generalized non-convulsive seizures from 40 percent to 20 percent resulted in a reduction in the Veteran's overall amount of compensation payable at the time.  Specifically, due to the reduction, the Veteran's combined disability rating decreased from 80 percent to 70 percent.  Therefore, the provisions of 38 C.F.R. § 3.105(e) are for application.

The March 2012 rating decision proposed the reduction in the rating for the service-connected seizure disability from 40 percent to 20 percent, and provided reasons and bases for the proposed reduction.  The Veteran was notified of the proposed reduction in a letter dated April 11, 2012.  The letter informed the Veteran that he could request a hearing within 30 days of the letter.  The Veteran was provided a personal hearing as to the proposed reduction in December 2012, and an informal conference report of that hearing is of record.

In May 2013, more than 60 days after the issuance of the April 11, 2012 letter, the RO issued a rating decision effectuating the rating reduction.  Accordingly, the Board finds that the RO complied with the procedural requirements regarding the reduction of the rating for the Veteran's service-connected seizure disability, as set forth in 38 C.F.R. § 3.105(e).  Therefore, the question remaining as to the rating reduction issue is whether the reduction was proper, based upon the evidence of record.

The criteria governing rating reductions for service-connected disabilities is found in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. §§ 3.344(a) and (b) apply to ratings that have continued for five years or more.  In the present case, the 40 percent rating for service-connected seizure disability was in effect from November 10, 2009, through August 1, 2013, a period of less than five years.  Therefore, the provisions of 38 C.F.R. §§ 3.344(a) and (b) do not apply.  Instead, reexamination disclosing improvement will suffice to warrant a rating reduction.  See 38 C.F.R. § 3.344(c).

General VA regulations, including 38 C.F.R. §§ 4.1, 4.2, and 4.13, apply to all rating reductions, regardless of whether the rating has been in effect for five years or more.  See Brown v. Brown , 5 Vet. App. 413, 420-21 (1993).  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  38 C.F.R. § 4.2 establishes that it is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21.

Prior to August 1, 2013, the date of the rating reduction, the Veteran's service-connected seizure disability was rated as 40 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8911.  Relevant to the rating reduction issue, under Diagnostic Code 8911, a 40 percent rating is assigned where the Veteran has at least 1 major seizure in the last 6 months or 2 in the last year, or averages at least 5 to 8 minor seizures weekly; and a 20 percent rating is assigned where the Veteran has at least 1 major seizure in the last 2 years, or at least 2 minor seizures in the last 6 months.  Note (1) under Diagnostic Code 8911 states that major seizures are characterized by the generalized tonic-clonic convulsion with unconsciousness.  Note (2) under Diagnostic Code 8911 states that minor seizures consist of brief interruptions in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).

In the March 2012 rating decision proposing the rating reduction, the RO explained that findings on VA examination in August 2011 show that the Veteran was responding well to treatment and had no documented seizure or seizure activity since February 2010.  Physical examination revealed the Veteran to be well developed, well nourished, in no acute distress, well oriented, and with intact memory.  A neurologic examination was normal.  VA treatment records showed that the Veteran was responding very well to treatment with no noted seizures since February 2010.  Accordingly, the RO found that the Veteran's rating for the service-connected seizure disability should be reduced to 20 percent based on at least one major seizure in the last two years or at least two minor seizures in the last six months.

The August 2011 VA examination reflects that the Veteran estimated that he had a total of five seizure spells since his seizures began in 2007, with the most recent occurring in February 2010.  The spells begin with confusion and "talking nonsense," which can last for minutes to hours, followed by collapse, loss of consciousness, shaking, rigidity, and tongue biting, which lasts for five to ten minutes.  He then typically awakens groggy and confused with others surrounding him.  He feels somewhat better a half hour after such spells.  However, due to fatigue and lethargy, he requires a day or so to fully return to baseline.  He reported no clear side effects from his anti-epileptic medications.

A third party witness statement that was received in March 2010 and provided by a registered nurse indicates that the nurse witnessed the February 2010 seizure.  She describes the seizure as involving tonic-clonic movements, lasting three to four minutes, and including oral cyanosis and drooling.  The Veteran was postictal and unaware of his surroundings after the seizure.  A review of the Veteran's VA treatment records that were of record at the time of the May 2013 rating decision show that the Veteran had an attenuated seizure without generalization in January 2012.  The Veteran later reported brief lapses of attention.  A 48-hour ambulatory EEG in January 2012 revealed four single generalized spike-wave epileptiform discharges compatible with an epileptic disorder, but showed no ongoing seizure activity.  During the EEG, the Veteran had two episodes where he felt "not quite right" or otherwise abnormal.  The report for a February 2013 VA examination for residuals of traumatic brain injury indicates that the Veteran had "No major [seizures] since January 2012, but he is having frequent almost daily lapses in member but unclear if reflecting partial seizures, sequaelae of PTSD, or side effects from medications".  VA treatment records dated in March 2013 show that the Veteran was seen for follow-up on seizures and "spells", but sated that he had not had any spells since January 2012.  His treatment provider indicated that he suspected the Veteran's spells were non-epileptic dissociative spells.

In light of the above, the Board finds that the reduction of the 40 percent rating for the Veteran's service-connected seizure disability was proper.  As explained above, in all rating reduction cases, the Board must consider the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Brown, 5 Vet. App.at 420-21 (1993).  The Board must also consider whether the evidence reflects actual change in disability to include improvement in the ability to function under ordinary conditions of life and work.  See id.  In this case, the RO found that a rating reduction was warranted because the record showed that the Veteran's service-connected seizure disability most closely approximated the severity described under the 20 percent rating criteria for Diagnostic Code 8911.  The record available at the time of the May 2013 rating decision showed that the Veteran had seizures in February 2010 and January 2012.  The February 2010 seizure appears to meet the definition of a major seizure under Diagnostic Code 8911, as it involved tonic-clonic convulsion and unconsciousness.  The January 2012 seizure, however, did not include such symptoms, and rather appears to have manifested in symptoms most closely approximating the definition of a minor seizure under Diagnostic Code 8911.  He also had other "spells", which his VA treatment provider determined to be non-epileptic dissociative spells.  Therefore, as of the date of the May 2013 rating decision, the Veteran had two seizures in the previous approximately 3 years.  It was therefore not improper for the RO to find that the Veteran's service-connected seizure disability manifested in symptoms more closely approximating the 20 percent criteria under Diagnostic Code 8911 of at least 1 major seizure in the last 2 years, or at least 2 minor seizures in the last 6 months; rather than the 40 percent criteria of at least 1 major seizure in the last 6 months or 2 in the last year, or averaging at least 5 to 8 minor seizures weekly.

In this case, the record shows improvement in the Veteran's service-connected seizure disability.  As of the date of the May 2013 rating decision, the Veteran had not had a reported seizure since January 2012.  Therefore, the preponderance of the evidence is against a finding that the rating reduction was improper, the benefit-of-the-doubt rule is not for application, and the Veteran's previous rating of 40 percent is not restored.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Increased Ratings for the Service-Connected Seizure Disability

The Veteran seeks increased ratings for generalized non-convulsive seizures, which is currently rated as 40 percent prior to August 1, 2013, and 20 percent therefrom.  The Veteran's increased rating claim was received on July 6, 2011.  Therefore, the relevant rating period is from July 6, 2010, one year prior to receipt of the claim, through the present.  See 38 C.F.R. § 3.400(o)(2).

Under Diagnostic Code 8911, a 100 percent rating is assigned where the Veteran has an average of at least 1 major seizure per month over the last year.  An 80 percent rating is assigned where the Veteran has an average of at least 1 major seizure in 3 months over the last year, or more than 10 minor seizures weekly.  A 60 percent rating is assigned where the Veteran has an average of at least 1 major seizure in 4 months over the last year, or 9-10 minor seizures per week.  A 40 percent rating is assigned where the Veteran has at least 1 major seizure in the last 6 months or 2 in the last year, or averaging at least 5 to 8 minor seizures weekly.  A 20 percent rating is assigned where the Veteran has at least 1 major seizure in the last 2 years, or at least 2 minor seizures in the last 6 months.  Note (1) under Diagnostic Code 8911 states that major seizures are characterized by the generalized tonic-clonic convulsion with unconsciousness.  Note (2) under Diagnostic Code 8911 states that minor seizures consist of brief interruptions in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).

Turning to the relevant evidence of record, the private treatment records show that the Veteran was seen in the emergency room on February 15, 2010, for a seizure that was witnessed by his sister.  The March 2010 third party witness statement provided by the registered nurse indicates that the seizure involved tonic-clonic movements, lasted three to four minutes, and included oral cyanosis and drooling.  The Veteran was postictal and unaware of his surroundings after the seizure.  Subsequent VA neurology treatment notes show that the Veteran reported difficulties with speech and word finding, particularly after periods of excitement or stress at work.  He also reported memory lapses, including while driving, although he had no accidents and his passengers told him his driving was fine.  The Veteran's treatment providers indicated that it was unknown whether his reported speech problems were small seizures, PTSD- or stress-related, related his medications, or a combination thereof.

The treatment records show that the Veteran remained seizure free until January 2012, when he had a "spell" during which he "did not feel right" and was "not making sense".  He did not lose consciousness and was able to communicate with his girlfriend during the spell.  The spell lasted as long as 20 minutes.  The 48-hour ambulatory EEG conducted in January 2012 revealed four single generalized spike-wave epileptiform discharges compatible with an epileptic disorder, but showed no ongoing seizure activity.  During the EEG, the Veteran had two episodes where he felt "not quite right" or otherwise abnormal.  In August 2012, the Veteran reported that he had had no seizures since January 2012, was doing well in school, and was happy with his seizure control at present.  The February 2013 VA examination report indicates that the Veteran had "No major [seizures] since January 2012, but he is having frequent almost daily lapses in memory but unclear if reflecting partial seizures, sequaelae of PTSD, or side effects from medications".  VA treatment records dated in March 2013 show that the Veteran was seen for follow-up for seizures and "spells", but sated that he had not had any spells since January 2012.  His treatment provider indicated that he suspected the Veteran's spells were non-epileptic dissociative spells.

Later in 2013, the Veteran indicated that he thought he may be having seizure as he slept.  He reported that he would feel off when he awoke, and required a few hours to awake completely.  This happened mostly when he stayed up late or over extended himself.  The treatment provider determined that the Veteran did not report any clear-cut seizure activity with the episodes, such as tongue biting or urinary incontinence.  The Veteran continued reporting such night spells in subsequent visits, and later endorsed tongue biting in conjunction with the spells.  However, the Veteran was not sure whether the tongue biting was due to seizing or due to grinding his teeth.  His treatment provider indicated in January 2015 that the Veteran had a seizure disorder with prior clear events of April 2014 and December 2013, which were nocturnal events, and in January 2012.  The treatment provider indicated that it was unclear whether the Veteran bit his tongue and lost a tooth filling as a result of a seizure.  At the May 2015 Board hearing, the Veteran testified that his daytime seizures are controlled by his medications, but that he continues to have nighttime seizure.  An August 2015 VA treatment record reflects that the Veteran reported a daytime spell three weeks prior in which he "felt a little weird", smelled an abnormal smell that others did not detect, and was speaking like he was drunk.  He called for a ride home, and took a nap.  He did not have alteration of consciousness or queasiness, and his main symptoms lasted only for a few minutes.  However, he did not feel normal until after he took a nap.  The impression was of a seizure disorder with a possible simple partial spell versus migrainous phenomena versus non-epileptic spell.

The June 2015 VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  The Veteran reported a seizure six weeks prior, and that his seizures often occur at night.  With the night seizures, he bites his tongue and wakes up with sore muscles and joints.  The seizures are worse when he is under stress and does not get enough sleep.  The Veteran also endorsed occasional tremors, speech disturbances, memory loss, random motor movements, and staring, which he said occur at night.  The examiner determined that the Veteran had had zero to four minor seizures over the prior six months and no major seizures in the prior two years.

In summary, the record shows that the Veteran had events determined by the competent medical sources of record to be seizures in February 2010, January 2012, December 2013, April 2014, and August 2015.  The February 2010 seizure appears to meet the definition of a major seizure under Diagnostic Code 8911, as it involved tonic-clonic convulsion and unconsciousness.  The January 2012, December 2013, April 2014, and August 2015 seizures, however, did not include such symptoms, and instead appear to have manifested in symptoms most closely approximating the definition of a minor seizure under Diagnostic Code 8911.  He also had other "spells", which his VA treatment provider determined to be non-epileptic dissociative spells.  The June 2015 VA examiner determined that the Veteran had had zero to four minor seizures over the prior six months and no major seizures in the prior two years.  Therefore, for the relevant period prior to August 1, 2013, the Veteran had one major seizure in February 2010, and a number of minor seizures.  However, he did not average nine to ten minor seizures per week during that period, as required for a higher rating of 60 percent under Diagnostic Code 8911.  Thus, the Board concludes that the criteria for entitlement to a rating in excess of 40 percent for the period prior to August 1, 2013, are not met.

As for the relevant period beginning August 1, 2013, the Veteran experienced no major seizures, but did experience multiple minor seizures.  However, the record, to include the June 2015 VA examination report, does not show that he experienced an average of at least five to eight minor seizures weekly during that period.  The June 2015 VA examiner found, based on a review of the record and an interview of the Veteran, that the Veteran had zero to four minor seizures over the prior six months.  The Board attributes probative value to the examiner's conclusion in that regard because it is consistent with the record and definition of a minor seizure as set forth in the relevant regulations.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444 (2000).  The examiner's conclusion is consistent with the criteria for a 20 percent rating under Diagnostic Code 8911, namely, at least 2 minor seizures in the last 6 months.  The record, to include the June 2015 VA examiner's probative conclusion, does not show that the Veteran's service-connected seizure disability more closely approximated the criteria for a higher 40 percent rating of averaging at least 5 to 8 minor seizures weekly at any time during the period beginning August 1, 2013.  Thus, the Board concludes that the criteria for entitlement to a rating in excess of 20 percent for the period beginning August 1, 2013, are not met.

The Board notes that the Veteran has indicated that he has memory loss and headaches associated with his service-connected seizure disability.  The Veteran has been separately service connected for his headaches.  In addition, the competent medical evidence of record indicates that the Veteran's memory loss is a manifestation of his service-connected psychiatric disabilities and has been considered in rating those disabilities.  See, e.g., June 2013 VA examination report.  Therefore, those manifestations are not for consideration in rating the Veteran's service-connected seizure disorder.  Neither the Veteran nor his representative has raised any other issues pertaining to the rating for the service-connected headaches, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App.484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).

The Board therefore finds that the criteria for entitlement to increased ratings for generalized non-convulsive seizures, rated as 40 percent disabling prior to August 1, 2013, and as 20 percent disabling therefrom have not been met, and higher ratings must be denied.  As the preponderance of the evidence is against the assignment of higher ratings, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings for the Service-Connected Psychiatric Disabilities

The Veteran seeks increased ratings for PTSD, major depressive disorder, and alcohol dependence, which are currently rated as 30 percent disabling prior to February 25, 2011; 50 percent disabling from February 25, 2011, through June 3, 2013; and 70 percent disabling from June 4, 2013.  The Veteran's claim for an increased rating was received on February 25, 2011.  Therefore, the relevant rating period is from February 25, 2010, one year prior to receipt of the claim, through the present.  See 38 C.F.R. § 3.400(o)(2).  For the period from February 25, 2010, through February 24, 2011, a higher rating will be granted if it was factually ascertainable that an increase in disability occurred, otherwise the date of receipt of the claim will be the earliest date an increase may be granted.  Id.

The Veteran's service-connected psychiatric disabilities are rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, and the General Rating Formula for Mental Disorders.  Relevant to the issue on appeal, under the General Rating Formula for Mental Disorders, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A maximum 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The VA General Rating Formula for Mental Disorders is meant to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Symptomatology should be the fact finder's primary focus when deciding entitlement to a given disability rating, and a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  The psychiatric symptoms listed in the above rating criteria are not exhaustive.  Rather, they are examples of typical symptoms for the listed percentage ratings.  Mauerhan, 16 Vet. App. 436.  Accordingly, consideration will be given to all symptoms of the Veteran's service-connected psychiatric disabilities that affect his level of occupational and social impairment.

The Veteran's Global Assessment of Functioning (GAF) scores are also for consideration.  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV)).  According to the pertinent sections of the DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social or occupational functioning, but generally functions well with some meaningful interpersonal relationships; a GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social or occupational functioning; and a GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social or occupational functioning.  The Board notes that, effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DSM-IV with the fifth edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  The DSM-5 no longer uses the GAF scale to assess functioning.  However, the Board will consider the GAF scores of record assigned while the DSM-IV was in effect.

Although GAF scores are important in rating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is for consideration, but is not determinative of the percentage VA disability rating assigned.  The percentage rating is based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126.

Turning to the relevant evidence of record, at an April 1, 2010 VA mental health treatment visit, the Veteran reported that he was pulled aside by his supervisor at work because people were worried he was "going to snap."  He stated, "I'm loud and tell people exactly how I feel" at work, but "disappears when at home."  On mental status examination, he was well groomed and polite, but with a flat affect.  He reported his mood to be "OK".  His thought process was linear but slow, and he required several clarifications as to how to take his medications.  He had limited insight and judgment.  The treatment provider assigned a GAF score of 52, indicating moderate symptoms or moderate difficulty in social or occupational functioning.  On April 5, 2010, the Veteran reported to his mental healthcare provider that he left work within two hours of arriving because "I felt like I might put my hands on someone and didn't want to do that".  On April 8, 2010, he reported that he was "the worst I've ever been with the PTSD."  Subsequent records dating through February 24, 2011, show that the Veteran continued to report psychiatric symptoms that affected his ability to work until he quit in December 2010.  According to a treatment note dated in March 2011, he quit because he "had enough", "was losing it", and was "getting very aggressive."  His symptoms during the period from April 1, 2010, through February 24, 2011, included flashbacks, problems with mood, difficulties dealing with crowds, sleep disturbances, decreased energy, irritability, immediate memory impairment, anhedonia, detachment, and decreased appetite.  During that period, he appeared with flat affect and altered mood at times.  He also started a relationship that he initially described as being "good," and began going to school, where he initially did well.  He was assigned GAF scores ranging from 52 to 63 during that period, indicating mild to moderate symptoms.  The Veteran's Vet Center records dating during that period show, among other things, that he reported depression in relation to his seizure disorder; feeling "very aware of his surroundings" during a vacation with his daughter in May 2010, but glad he completed the vacation; improved mood with use of techniques learned from his workbooks; anxiety due to quitting his job and considering reentering college in December 2010; and feeling stressed during the initial weeks of college in January and February 2011.

In view of the above, the Board finds that, as of April 1, 2010, it was factually ascertainable that the Veteran's service-connected psychiatric disabilities had increased in severity such that a 50 percent rating was warranted.  Specifically, the records show that, from April 1, 2010, the Veteran had flattened affect, disturbances in mood, impairment in short-term memory, and difficulty maintaining effective work relationships.  Those symptoms, along with the Veteran's GAF scores ranging from 52 to 63, are consistent with the criteria for a 50 percent rating under Diagnostic Code 9411.

The Board further finds that, at no time from February 25, 2010, through February 24, 2011, was it factually ascertainable that the criteria for a 70 percent or 100 percent rating were met.  Specifically, during that period, the Veteran had difficulties with work, his behavior at work may have indicated deficiencies in judgment, and he demonstrated deficiencies in mood, but he did not have deficiencies in school, family relations, or thinking.  The Veteran also did not have total occupational and social impairment due to his service-connected psychiatric disabilities.  Furthermore, he did not demonstrate symptoms consistent with those specifically listed under the 70 percent and 100 percent ratings in terms of severity, frequency, and duration such that a 70 percent or 100 percent rating was more closely approximated.  He did not have suicidal ideation; obsessional rituals which interfered with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; inability to establish and maintain effective relationships; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.

Furthermore, there is no competent evidence of record dating between February 25, 2010, and March 31, 2010, indicating that it was factually ascertainable that an increase in disability occurred such that a higher rating was warranted during that period.  Therefore, the Board concludes that a rating of 50 percent, and no higher, was warranted beginning April 1, 2010, and no earlier.

As for the period from February 25, 2011, to June 3, 2013, the VA treatment records show that the Veteran reported varying moods.  He described his mood as "not bad", "OK", and "better", and was noted as having a low mood at some treatment visits.  His affect remained flat for most of the period, but was at times euthymic.  He reported symptoms of feeling stressed due to going to school; flashbacks, which at times were dissociative; mood swings; depression; general anxiety; decreased energy; anhedonia; irritability; and nightmares.  He also reported problems with his memory, especially recall.  In April 2011, he completed a school project on military injuries.  The project made him emotional, but he got an A grade on the project.  In March 2012, he reported doing well in school and having a good relationship with his family.  He stated that he gets stressed easily, "but I've learned to cope and come down a lot easier."  That same month, he also reported that he gave up alcohol for lent, but could not maintain total abstinence and therefore resumed alcohol intake with the intent to partake less.  In October 2012, he reported that his relationships were good.  In April 2013, he stated that, when stressed, "I don't get violent.  I get withdrawn."  In May 2013, he again reported that he was trying to cut down on his alcohol consumption.  He was assigned GAF scores ranging from 55 to 63 during that period, indicating mild to moderate symptoms.

The Vet Center record dating during that period show that the Veteran expressed disappointment with receiving a poor grade and a fear of failing in March 2011.  In May 2011, he discussed with his counselor his fears of the future and of his personal finances once school ended for the semester.  In June 2011, he reported that he had become angry and smashed his hand down on the coffee table, which scared his daughter.  He discussed with his counselor anger management.  In October 2011, he voiced anger with his ex-wife, who had taken the Veteran back to court.  His counselor reminded him of the tools he had already learned to manage anxiety and anger.  In March 2012, he was extremely depressed and felt he was "behind the losing game."  Part of his depression was due to a nonservice-connected eye disability.  In August 2012, he was trying to get a better handle on his alcohol intake, but was still dealing with serious depression.  In November 2012, the Veteran voiced fear in being unable to complete his college degree due to his worsening eyesight and inability to maintain focus and to remember what he just learned.  In February 2013, he reported significant stress due to his numerous medical issues affecting his schoolwork to the extent that he had to change majors from nursing to occupational therapy.

At the May 2011 VA examination, the Veteran reported that he quit his job as a corrections officer in December 2010 because he was not getting along with his supervisors and coworkers, and because he was getting too aggressive with the inmates.  He further reported that he was passing all three courses he was taking for college and that he was seven months into a romantic relationship he described as "on and off."  He stated that he had difficulties with anger, sleep, stress, and anxiety.  On mental status examination, the Veteran was neither pleasant nor particularly cooperative.  He tended to withhold information.  His eye contact was poor, his speech was minimal and hesitant, and he was initially agitated and appeared withdrawn.  His concentration was unimpaired, although he had difficulty completing the math of serial sevens.  When asked to describe his mood, he replied, "I'm usually angry."  His affect was sullen and flat.  When asked about alcohol consumption, he spoke in vague phrases, saying "it depends" and "it's hard to say."  He said that he feels hopeless sometimes, he sleeps four to five hours each night, and has difficulty going to sleep at times.  He described his energy level as low.  He endorsed symptoms of irritability, tearfulness, and panic attacks that occur usually once a month or less often.  His mother shops for him because he does not like crowds.  He reported good relationships with his mother and father, but being estranged from his sister.  He denied having friends or being affiliated with any groups or clubs, though he did report being casually acquainted with his neighbors.  The examiner opined that the Veteran's psychiatric symptoms have a moderately negative impact on his ability to obtain and maintain physical or sedentary employment, and his communication skills are expected to cause significant interference with his social functioning.  The examiner assigned the Veteran a GAF score of 50, indicating serious symptoms or a serious impairment in social or occupational functioning.

In view of the above, the Board finds that from February 25, 2011, to June 3, 2013, in terms of severity, frequency, and duration, the Veteran's service-connected psychiatric disabilities manifested to a degree most consist with the 50 percent rating criteria under Diagnostic Code 9411.  Specifically, the records show that, during the period from February 25, 2011, to June 3, 2013, the Veteran had flattened affect, disturbances in mood, impairment in short-term memory, difficulty with his school work, and difficulty establishing and maintaining effective work and social relationships, as evidence by his statements to the May 2011 VA examination to the effect that he was estranged from his sister, had no friends, and was only casually acquainted with his neighbors.  At the May 2011 VA examination, he reported panic attacks once a month or less often.  Those symptoms, along with the Veteran's GAF scores ranging from 50 to 63, are consistent with the criteria for a 50 percent rating under Diagnostic Code 9411.

The Board further finds that at no time during the period from February 25, 2011, to June 3, 2013, did the Veteran's psychiatric symptoms more closely approximate the criteria for a 70 percent or 100 percent rating under Diagnostic Code 9411 in terms of severity, frequency, and duration.  Specifically, the Veteran had deficiencies in mood, family relations, and school, but he did not have deficiencies in work, judgment, or thinking.  The Veteran also did not have total occupational and social impairment due to his service-connected psychiatric disabilities.  Rather, he had some remaining social functioning, and was able to attend school, though with some difficulty.  Furthermore, he did not demonstrate symptoms consistent with those specifically listed under the 70 percent and 100 percent ratings in terms of severity, frequency, and duration such that the criteria for either of those ratings was more closely approximated.  He did not have suicidal ideation; obsessional rituals which interfered with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; inability to establish and maintain effective relationships; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  Therefore, at no time during the period from February 25, 2011, to June 3, 2013, was the Veteran entitled to a rating in excess of 50 percent for his service-connected psychiatric disabilities.

As for the period from June 4, 2013, through the present, at the VA examination conducted on June 4, 2013, the Veteran reported continued PTSD symptoms of intrusive thoughts, memories, and nightmares of in-service experiences.  He also reported dissociative flashbacks that are often triggered by certain sounds and smells.  He avoids talking about his in-service experiences, cannot watch war-related news or movies, and avoids certain intersections that are dark because they evoke memories of in-service ambushes.  He feels emotionally distant from others except his daughter, has long-standing anhedonia, and has lost interest in people and activities he once found enjoyable.  He has no friends because he "can't be bothered", and his relationship with his girlfriend was currently quite rocky.  He avoids stores, restaurants, and the movies because he feels they are unsafe.  He has his girlfriend do his shopping for him.  He drinks heavily to relax and to fall asleep.  He complained of irritability and severe problems with concentration, attention, and memory, especially in his school work.  He indicated that his symptoms had worsened in the past year.  He reported depression symptoms of low energy and discouragement about his future.  He also reported panic attacks when he feels depressed.  On mental status examination, the Veteran was clean and casually dressed.  His mood was irritable, angry, anxious, and depressed, and his affect was mood congruent.  He was cooperative, though not forthcoming.  His speech was subdued, but brusque at times.  He often appeared visibly irritated and confused by the examiner's questions.  He was fidgety throughout the interview.  The examiner opined that the Veteran's service-connected psychiatric disabilities cause occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood, which corresponds to the 70 percent rating criteria under Diagnostic Code 9411.  The examiner assigned the Veteran a GAF score of 53, indicating moderate symptoms or moderate difficulty in social or occupational functioning.

The VA treatment records show that the Veteran's mood varied during the period from June 4, 2013, through the present.  His mood was described variably as "up and down", fair, "fair to good/improved", and "fair to poor".  The "fair to poor" mood was recorded in August 2015 and was reported in view of increased back pain.  His affect was flat or depressed for most of the period, but was described as brighter/improved in January 2015.   During the period, he reported symptoms of decreased energy, anhedonia, irritability, short temper, and memory problems, especially with recall.  He also reported sleep disturbances that caused him to feel sluggish during the day.  He was assigned a GAF score of 60 during that period, indicating mild symptoms.  In November 2013, he reported that had tried cutting back on his alcohol consumption, but returned to previous levels.  His drinking was periodic but heavy.  However, he felt more in control of his anger, depression, anxiety, and insomnia.  In December 2013, he reported "I'm steadier, more even" with a better mood since changes in his medications.  In January 2014, he reported that he was doing well, he was still going to school, and he had a good relationship with his family.  In June 2014, he reported that he finished his school program and was planning on getting a master's degree at some point.  In July 2014, he reported approximately one month of abstinence from alcohol, which was going "surprisingly good."  In August 2014, he was feeling stressed over his physical disabilities.  In October 2014, he rated his depression at five to eight out of ten and reported that his motivation and avoidance were his most problematic symptoms.  He indicated that he was having problems finishing projects he starts and was drinking alcohol to excess a few times per week.  In January 2015, he reported that his mood overall had improved.  His treatment provider noted that this was evidenced in the Veteran's demeanor, as he did not appear weighed down, smiled more, and was more interactive during the visit.  In May 2015, he reported that he had cut back on his alcohol consumption, and was having one beer per day, if that.  In October 2015, his mood was overall better following a change in medications.

The Vet Center record dating during the period from June 4, 2013, through the present show that, in June 2013, the Veteran reported difficulty focusing on school and increased drinking with increased stress.  He also reported depression and confusion in his outlook on life in view of numerous medical issues.  In addition, his long-term relationship seemed to be getting rocky and he had recently argued with his mother.  In July 2013, he indicated that he was doing reasonably well but that he was having a difficult time with anger and depression.  He was again worried about his future.  In May 2013, he was very depressed.  His social worker opined that he was not capable of dealing with co-workers and pressures of working and interacting with others, that working would increase his consumption of alcohol, and that alcohol was "starting to ruin his life."  In October 2014, the Veteran cancelled an appointment due to a death in the family.  When he came in later that month for the rescheduled session, his clothing was "filthy and smelly."  However, at his next session in January 2015, he was appropriately dressed and had adequate hygiene, as had been the case in all previous sessions.  In March 2015, he reported that his alcohol consumption had created difficulties with his daughter and ex-wife.  In September 2015, his social worker opined that he "is very fragile and is using in some ways the excuse to give himself permission to drink."  In October 2015, the Veteran reported that he feels as if he is on guard with everything, which causes him to become anxious and defensive with his daughter.  He was still very much isolated and not wanting to go anywhere unless it was getting his daughter from school.

In November 2016, the Veteran submitted a psychiatric evaluation completed by his VA mental healthcare provider in October 2016.  The evaluation indicates that the Veteran has extreme levels of symptoms in the areas of remembering things; starting things; working in a timely fashion; understanding complex directions; having stamina and energy; anxiety; anger, impatience, intolerance; relating and getting along with others; dealing with authority figures; and ability to work and/or relate in the opinion of others.  It also indicates extreme symptoms in the areas of taking orders and working cooperatively with others, but, according to the Veteran, only "if they don't make sense or they talk down to me. . . ."  When the orders are reasonable and the other people are reasonable, he has only mild symptoms in those areas.  The evaluation also indicates that the Veteran has severe symptoms in the areas of thinking clearly; concentration; learning new things; solving problems; finishing things; being reliable; depression; and paranoia, suspiciousness, and distrustfulness.  The care provider opined that, overall, the Veteran's psychiatric symptoms are productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood, which corresponds to the 70 percent rating criteria under Diagnostic Code 9411.

In view of the above, the Board finds that at no time during the period from June 4, 2013, through the present did the Veteran's psychiatric symptoms more closely approximate the criteria for a 100 percent rating under Diagnostic Code 9411 in terms of severity, frequency, and duration.  Specifically, the Veteran did not have total occupational and social impairment due to his service-connected psychiatric disabilities.  He did have difficulties both in terms of occupational ability and social functioning, but was able to complete a college program during that period, maintain relationships with family and a significant other, and interact appropriately with his care providers during that time.  Furthermore, he did not demonstrate symptoms consistent with those specifically listed under the 100 percent rating in terms of severity, frequency, and duration such that either of those ratings was more closely approximated.  He did not have gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  In addition, the Board notes that both the June 2013 VA examiner and the Veteran's VA mental healthcare provider provided opinions corresponding to the 70 percent criteria under Diagnostic Code 9411.  Therefore, at no time during the period from June 4, 2013, through the present was the Veteran entitled to a rating in excess of 70 percent for his service-connected psychiatric disabilities.

The Board notes that the rating criteria under 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, refer to symptoms "such as" those specifically listed.  Therefore, as it has done in this decision, the Board must address and consider symptoms other than those specifically listed, as well as overall level of impairment.  See, e.g., Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.  In determining the appropriate ratings for the Veteran's service-connected psychiatric disabilities, the Board has considered all of the Veteran's psychiatric symptoms that may be attributed to his service-connected psychiatric disabilities, to include symptoms other than those specifically listed in the relevant rating criteria.  Neither the Veteran nor his representative has raised any other issues with regard to the rating for the service-connected psychiatric disabilities, nor have any other such issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).

The Board acknowledges that the Veteran is competent to report symptoms of his service-connected psychiatric disabilities, as doing so requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board has considered his reported symptoms.  The Veteran is also credible in his belief that he is entitled to higher ratings.  However, the Veteran is not competent to render an opinion as to the relative severity of his service-connected psychiatric disabilities, as doing so requires specialized medical knowledge or expertise the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  The Board instead relies on the competent findings of record provided by medical professionals, given the professionals' expertise in evaluating mental disorders.  The probative evidence does not support a finding that ratings in excess of those granted herein and granted previously are warranted for the service-connected psychiatric disabilities.

In summary, the Board finds that, for the service-connected psychiatric disabilities, a rating of 50 percent, and no higher, was warranted beginning April 1, 2010.  The Board additionally finds that a rating in excess of 30 percent was not warranted prior April 1, 2010; a rating in excess of 50 percent was not warranted from April 1, 2010, through June 3, 2013; and a rating in excess of 70 percent was not warranted at any time since June 4, 2013.  To the extent the Veteran seeks ratings in excess of those granted herein and previously granted, the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55 (1990).


TDIU

A TDIU may be granted where a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or higher.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In determining whether a TDIU is warranted, consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  The determination of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following a substantially gainful occupation is placed on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The Veteran has indicated that he last worked from 1999 to 2010 as a corrections officer.  He stopped working due to his service-connected disabilities.  He has a college education and sought further training in nursing and occupational therapy.  He was unable to complete the training in nursing and was unable to obtain employment in occupational therapy because he could not participate in internships due to anxiety.  See VA Forms 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in August 2011 and November 2015.  The record includes a VA letter dated in April 2015 indicating that the Veteran did not complete all services outlined in his rehabilitation plan for VA vocational rehabilitation and education services.  His case was closed, and he was not considered rehabilitated.

The issue of entitlement to a TDIU was raised as part and parcel to the claim for increased ratings for the service-connected psychiatric disabilities.  Therefore, the relevant period is from February 25, 2010, one year prior to receipt of that claim for increased ratings, to the present.  See 38 C.F.R. § 3.400(o)(2).

During the relevant period, the Veteran's service-connected psychiatric disabilities were rated as 30 percent disabling through March 31, 2010; 50 percent disabling from April 1, 2010, through June 3, 2013; and 70 disabling from June 4, 2013.  In addition, his degenerative disc disease of the cervical spine was rated as 10 percent disabling prior to July 6, 2011, and 20 percent disabling therefrom; his service-connected seizure disability was rated as 40 percent disabling prior to August 1, 2013, and 20 percent disabling therefrom; his degenerative disc disease of the left shoulder was rated as 10 percent disabling; his tinnitus was rated as 10 percent disabling; his headaches were rated as 30 percent disabling from February 19, 2013; and his fibromyalgia was rated as 40 percent disabling from October 2, 2014.  During the relevant period, the Veteran had a combined rating of 70 percent prior to March 31, 2010; an 80 percent rating from April 1, 2010, through February 18, 2013; and a 90 percent rating from February 19, 2013.  Accordingly, the schedular percentage requirements for a TDIU were met at all times during the relevant period, as the Veteran had a combined rating of 70 percent or higher throughout the relevant period.  See 38 C.F.R. § 4.16(a).

The Veteran has reported a number of limitations that he attributes to his service-connected disabilities.  Specifically, he has reported that he stopped working as a corrections officer out of fear that his seizure would leave him vulnerable to assaults from inmates or would prevent him from defending other officers from such assaults.  See September 2011 VA examination.  He has also reported that he stopped working as a corrections officer due to his service-connected psychiatric disabilities because his anxiety and irritability prevented him from properly managing the inmates.  He has indicated that he was reprimanded and disciplined by his supervisors for his behavior prior to leaving that job.  See May 2015 Board hearing transcript.  He told the October 2011 VA examiner that his service-connected left shoulder disability and cervical spine disability limit his physical activities.  He told a November 2014 VA fibromyalgia examiner that he believed pain from his fibromyalgia would cause him to miss work.  At that examination, the Veteran endorsed constant or nearly constant symptoms of pain, stiffness, weakness, and fatigue associated with the fibromyalgia.

A review of the Social Security Administration records reveals that the Veteran claimed entitlement to Social Security disability benefits based on multiple conditions, including PTSD, a seizure disorder, depression, anxiety, degenerative disc disease of the cervical spine, degenerative joint disease of the left shoulder, and tinnitus.  A Social Security Administration medical consultant opined that, due to his PTSD and seizures, the Veteran would be markedly limited in his ability to complete a normal workday and workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without unreasonable number and length of rest periods.  The Veteran was awarded Social Security disability benefits from December 2010 based on a primary diagnosis of anxiety-related disorders, and a secondary diagnosis of organic mental disorders.

Some of the VA examiners have provided statements as to the likely effect the Veteran's service-connected disabilities would have on his ability to perform work and worklike tasks.  The May 2011 VA examiner opined that the Veteran's psychiatric symptoms have a moderate impact on his ability to obtain and maintain physical or sedentary employment, and his thought processes and communication skills are expected to cause significant interference with his social functioning.  The August 2011 VA examiner opined that the Veteran's service-connected seizure disability would prevent him from securing and maintaining employment in occupations that would put him or others at physical risk if he were to suddenly lose consciousness or control of his own cognition or behavior.  The October 2011 VA examiner opined that the Veteran's service-connected psychiatric disabilities and seizure disability have a severe effect on his usual occupation in that they cause decreased concentration and weakness or fatigue; his service-connected left shoulder and cervical spine disabilities have moderate effects in that they cause problems with lifting and carrying, pain, and weakness or fatigue; and his tinnitus has a mild effect in that it causes difficulty with hearing.  The examiner further opined that the Veteran's physical disabilities do not preclude him from minimally physical employment or moderate sedentary employment.

In view of the above, the Board finds that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The evidence of record indicates that the Veteran's physical service-connected disabilities other than fibromyalgia do not prevent him from securing and following minimally physical employment or moderate sedentary employment.  However, his fibromyalgia causes additional pain and fatigue and would further limit his ability to perform even sedentary work.  His service-connected psychiatric disabilities and seizure disability affect his ability to concentrate and interact with others, which are functions necessary in both physical and sedentary jobs.  The Board also notes that the Veteran has been found disabled for Social Security Administration purposes based primarily on his service-connected psychiatric disabilities.  Although VA is not bound by the decisions of other Federal agencies, the Board has carefully considered the evidence upon which the Social Security Administration based its determination, and finds the Social Security Administration's determination in this case to be persuasive as to the Veteran's claim for entitlement to a TDIU.  Specifically, Social Security Administration regulations defined "disability" for adults as "the inability to do any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than 12 months."  20 C.F.R. § 416.905 (2016).  Such a definition is very similar to the criteria set forth in VA's regulations for entitlement to a TDIU.  See 38 C.F.R. § 4.16.  The Social Security Administration based its determination on the medical consultant's opinion that, due to his PTSD and seizures, the Veteran would be markedly limited in his ability to complete a normal workday and workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without unreasonable number and length of rest periods.  In short, the limitations caused by the Veteran's service-connected disabilities, as shown in the record, indicate that he would not be able to secure or follow a substantially gainful occupation in the competitive workforce.  As such, in view of his service-connected disabilities, education, and work history, the Veteran would require a sheltered environment.  Such work constitutes marginal employment, which cannot be considered substantially gainful employment.  See 38 C.F.R. § 4.16(a).

The Board concludes that the probative evidence of record demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities.  As such, the evidence is at least at equipoise as to whether the Veteran is entitled to a TDIU.  Therefore, affording the benefit of the doubt to the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107; see also Gilbert, 1 Vet. App. 49.  The Board again notes that the AOJ will set an effective date for the award of a TDIU after determining the date on which the Veteran was last able to secure or follow a substantially gainful occupation.  This preserves the Veteran's right to appeal the effective date awarded by the AOJ.  See DAV v. Secretary of Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 2003).


ORDER

The reduction of the rating for generalized non-convulsive seizures from 40 percent to 20 percent effective August 1, 2013, was proper, and the 40 percent rating is not restored.

Entitlement to increased ratings for generalized non-convulsive seizures, rated as 40 percent disabling prior to August 1, 2013, and as 20 percent disabling therefrom is denied.

Entitlement to a rating of 50 percent, and no higher, for PTSD, major depressive disorder, and alcohol dependence is granted for the period from April 1, 2010, to February 24, 2011.

	(CONTINUED ON NEXT PAGE)

Entitlement to increased ratings for PTSD, major depressive disorder, and alcohol dependence, rated as 30 percent disabling prior to April 1, 2010; 50 percent disabling from April 1, 2010, through June 3, 2013; and 70 percent disabling from June 4, 2013, is denied.

Entitlement to a TDIU is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


